Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Marcus Walker on January 31, 2022.

The application has been amended as follows: 



1. (Currently Amended) A method for regulating a fill level of an exhaust component storage of a catalyst (26) of an internal combustion engine (10), the method comprising: 
	regulating the fill level using a system model (100) that includes a catalyst model (102), and
correcting uncertainties of measured or model variables influencing the regulating of the fill level by an adaptation based on signals of an exhaust gas probe (34) arranged at an outlet side of the catalyst (26), wherein the adaptation takes place on multiple 

2. (Currently Amended) The method according to Claim 1, wherein a correction of a feedforward (104) of a first control loop (22, 32, 128,130, 132) is performed by a first adaptation 

3. (Currently Amended) The method according to Claim 2, wherein the fill level calculated with the catalyst model (102) is adapted by a second adaptation 

7. (Currently Amended) The method according to Claim 2, wherein a lambda target value (BLSW) formed by the feedforward (104) is corrected with a lambda offset by a third adaptation 

11. 	(Currently Amended) A system configured to regulate a fill level of an exhaust component storage of a catalyst (26) of an internal combustion engine (10), the system comprising: 
	an exhaust gas probe; and
a controller electrically connected to the exhaust gas probe and configured to regulate the fill level using a system model (100) that includes a catalyst model (102) and in which uncertainties of measured or model variables influencing the regulating of the fill level are corrected by an adaptation which is based on signals from the exhaust gas probe (34), wherein the controller (16) is configured to perform the adaptation on multiple 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Independent claims 1 and 11 are allowable because none of the cited references either alone or in combination disclose regulating a fill level of an exhaust component storage of a catalyst of an internal combustion engine comprising correcting uncertainties of measured or model variables influencing the regulating of the fill level by an adaptation based on signals of an exhaust gas probe arranged at an outlet side of the catalyst, wherein the adaptation takes place on multiple pathways, and wherein signals from different signal regions of the exhaust gas probe are processed each on different pathways.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON D SHANSKE whose telephone number is (571)270-5985. The examiner can normally be reached Mon - Fri 9:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JASON D SHANSKE/Primary Examiner, Art Unit 3746